Citation Nr: 1545640	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  13-28 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an effective date earlier than June 29, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to a higher initial rating in excess of 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

A statement of the case (SOC) was issued in this matter in May 2013.  On September 30, 2013, the Board issued a decision that addressed several other issues on appeal.  In that decision, it noted that the Veteran had initiated an appeal of his effective date and initial rating for PTSD, but had not filed a substantive appeal after the issuance of that SOC, and therefore, that issue was not before the Board at that time.  Shortly thereafter, on October 22, 2013, the Veteran submitted a statement indicating his wish to formalize his appeal; he also submitted additional evidence, to include a letter from a private psychiatrist regarding the severity of his service-connected PTSD.  On October 22, 2014, the RO issued a supplemental statement of the case (SSOC) and on October 30, 2014, the Veteran submitted a statement indicating his desire for his appeal to go to the Board.  Accordingly, the Board finds that the appeal is correctly before it at this time.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302 (2014.

The issue of entitlement to a higher initial rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. On January 9, 2004, the Veteran submitted a claim seeking service connection for PTSD; service connection for PTSD was thereafter denied in a May 2004 rating decision.

2. In July 2004, the Veteran submitted a notice of disagreement with the May 2004 rating decision; the RO did not thereafter issue a statement of the case in response, and in an October 2012 rating decision, service connection for PTSD was granted.

3. No claim, formal or informal, seeking service connection for PTSD was received by VA prior to January 9, 2004.  


CONCLUSION OF LAW

The criteria for an effective date of January 9, 2004, but not earlier, for the grant of entitlement to service connection for PTSD have been met.  U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 3.400, 20.200, 20.201, 20.302 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. At 490.  In this case, service connection for PTSD was granted in October 2012 and a disability rating and effective date were assigned.  As the current matter, namely, the effective date for the grant of service connection, stems from a disagreement with a downstream element, no additional notice is required because the purpose of the notice as intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA treatment records, VA examination reports, private medical records and opinions, initial claim, statements submitted by the Veteran in support of his claim, prior rating decisions, correspondence from the RO, and lay statements from the Veteran and his representative.  Neither the Veteran, nor his representative have indicated that any further evidence is outstanding and the Board is aware of none.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Earlier Effective Date

In an October 2012 rating decision, the RO "reopened" a previously denied claim for PTSD and granted service connection, effective June 29, 2010, the date of the Veteran's claim to "reopen" the previous claim.  The Veteran now seeks an effective date prior to June 29, 2010, for that grant.

Except as otherwise provided, the effective date of a grant of service connection will be the date the entitlement arose, or the date of the claim, whichever is later.  For practical purposes, the date is usually the date the claim for service connection is received by the RO.  38 C.F.R. § 3.400 (2014).  

"An appeal consists of a timely filed Notice of Disagreement in writing and after a Statement of the Case has been furnished, a timely filed Substantive Appeal." 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2014).  Except in the case of simultaneously contested claims, a notice of disagreement must be filed within one year from the date of mailing of the rating decision.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a) (2014).

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination and a desire to contest the result will constitute a notice of disagreement.  Special wording is not required, although it must be made in terms which can reasonably be construed as a disagreement with that determination and a desire for appellate review.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.201 (2014).

Where a claimant or their representative timely files a notice of disagreement with the decision of the agency of original jurisdiction, that agency will then take such development or review action as it deems proper.  If that action does not resolve the disagreement either by granting the benefit sought or through withdrawal of the notice of disagreement, the agency must prepare a statement of the case which includes a summary of the evidence in the case pertinent to the issue or issues with which disagreement has been expressed; a citation to pertinent laws and regulations; a discussion of how such laws and regulations affect the agency's decision; and a decision on each issue and a summary of the reasons for the decision.  38 U.S.C.A. § 7105(d)(1).  Thereafter, the claimant will be afforded a period of sixty days from the date of the statement of the case to file a formal appeal.  38 U.S.C.A. § 7105(d)(3).

In the instant matter, the Veteran filed an initial claim for service connection for PTSD on January 9, 2004.  In May 7, 2004, service connection for PTSD was denied based on lack of evidence of a verified stressor and on lack of a present diagnosis of PTSD.

In July 2004, the Veteran, through his then-representative, submitted a statement to the RO which specifically addressed the denial of service connection for PTSD.  (Here, the Board notes that the first portion of the first sentence of the letter is blocked out, although the remaining portion of that sentence clearly addresses the decision to deny service connection for PTSD).  That letter then goes on to give multiple examples of potential stressors, including reported mortar and/or rocket attacks, participating in the Tet Offensive, and experiencing the death of several members of the Veteran's unit while in Vietnam.  That letter also notified the RO that on June 25, 2004, the Veteran was diagnosed with symptoms of PTSD by a VA physician at the Jefferson-Barracks PTSD Clinic.  Accompanying that statement, was a statement from the Veteran's representative indicating a desire to continue seeking service connection for PTSD.

Later in July 2004, the RO issued the Veteran a letter indicating that it had received the earlier correspondence, but that it required additional details of his PTSD stressor.  That letter did not acknowledge the earlier letter as a notice of disagreement, but rather spoke in terms of "reopening" the prior decision.  It also indicated that absent further information, it would not take any further action on the claim without the additional information outlined in the May 12, 2004, notification letter accompanying  the rating decision.  

Upon review, the Board finds that the correspondence submitted on July 1, 2004, is reasonably construed as a disagreement with the May 2004 rating decision.  That letter identified the decision with which the Veteran was dissatisfied and clearly addressed the issued that were at the heart of the decision- namely a lack of stressor and a present diagnosis.  Further, it was accompanied by a statement by the Veteran's representative which, although it did not explicitly state it was a notice of disagreement, did indicate a desire to continue seeking service connection for PTSD at that time.  Particularly, the Board notes that the applicable codes and regulations do not require any specific wording, but just a reasonable construction of disagreement from the content of the letter.  The Board is more than satisfied that that is present.

After that notice of disagreement was submitted, the RO did take the step of requesting additional information from the Veteran.  Curiously, it did not explain at that time why the Veteran's July 1, 2004, statement was not sufficient continue adjudication of the claim.  Regardless, thereafter, the RO never took steps to adjudicate the claim.  Particularly, despite the absence of a grant of the benefit on appeal or withdrawal of the appeal, it did not issue a statement of the case, as required in 38 U.S.C.A. § 7105(d)(1).  Thus, while the Veteran did commence his appeal of his denial of service connection for PTSD in July 2004, the RO never advanced the appeal, and the Veteran did not have a chance to formalize his appeal until after he filed his claim to "reopen" the denial in June 2010.  As such, the May 2004 decision never became final and any further evidence submitted thereafter (including the Veteran's claim to "reopen") still applied to the initial claim which was, in fact, still open.  

In light of this, because the initial denial never became final, the Board finds that the effective date of the grant of service connection for PTSD should be January 9, 2004, the date of the Veteran's initial claim for service connection for PTSD.

The Board acknowledges that in a December 2014 statement, the Veteran's present representative alleged that the Veteran's effective date for a grant of service connection for PTSD should actually be September 4, 2002, the date that the Veteran's former representative submitted a statement indicating that the Veteran had been exposed to rocket attacks in Vietnam, but finds that this is not the case.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See 38 C.F.R. § 3.1(p) (2014).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim. See 38 C.F.R. § 3.155. 

Upon review of the statement in question, the Board finds that there is no indication of an intent to file a claim for service connection for PTSD at that time.  The September 4, 2002, statement clearly sought an increased evaluation for bilateral hearing loss and service connection for tinnitus.  The indication that the Veteran had been exposed to rocket attacks was in reference to prolonged loud noise exposure.  There is no mention of PTSD or any other psychological disorder.  Accordingly, the Board does not find that that statement contained a claim for service connection for PTSD, either formal or informal.  

In contrast, the January 9, 2004, claim clearly indicates an intent to seek service connection for PTSD.  As such, the Board finds that that is the first date that the Veteran may be entitled to service connection for PTSD.  See 38 C.F.R. § 3.400


ORDER

Entitlement to an effective date of January 9, 2004, for the award of service connection for PTSD is granted.  


REMAND

The Board has assigned an earlier effective date of January 9, 2004, for the grant of service connection for PTSD.  The Veteran's pending appeal for an increased initial rating for PTSD cannot be considered by the Board until the AOJ assigns an initial rating for the period of January 9, 2006, to June 29, 2010, and adjudicates the appropriate initial disability rating in the first instance.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA and private treatment records concerning his service-connected PTSD for the period between January 9, 2006, and June 29, 2010.  

2. After completing any additional development deemed warranted, the AOJ should adjudicate the issue of an initial disability rating for PTSD for the period from January 9, 2006, to June 29, 2010, in the first instance.  The AOJ should also readjudicate the issue of an increased rating after June 29, 2010, in light of all evidence of record.  Thereafter, if the benefit sought is not granted, the Veteran and his representative should be issued a supplemental statement of the case and afforded adequate time to respond before returning the record to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


